IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20685
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

GRATINIANO TOVAR-VALENCIA, also known as
Carlos Alberto Ramirez-Hurtado, also known as
Daniel Gonzalez Velazquez, also known as Grati,

                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-97-CR-168-1
                        - - - - - - - - - -

                            April 26, 1999

Before KING, Chief Judge, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Gratiniano Tovar-Valencia has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Tovar-Valencia has

filed a response.   Our independent review of counsel’s brief, the

record, and Tovar-Valencia’s response discloses no nonfrivolous

issue.   Accordingly, counsel’s motion to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

Tovar-Valencia’s APPEAL is DISMISSED.